Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
	This is a response to the Application filed on 5/23/2019.
	Claims 1-14 are pending.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 12 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Chen (US 2011/0156643)
Regarding claim 1, the prior art discloses: A system of controlling a charging apparatus for a vehicle (title), the system comprising: 
A power supply unit supplying an AC power (Vin in fig 1-6);  
A PFC converter unit (see PFC in fig 1-3, 5-6) connected to the power supply unit and converting (by rectifier circuit 3 in fig 1-3, 5-6) the AC power supplied from the power supply unit into a DC power and supplying the converted DC power to a load;  and 
see PFC controller in fig 2-3, 5-6) extracting a high frequency component (i.e., EMI, high-frequency noise (Par 17, 25, 35, 38)) from the AC power input to the PFC converter unit, determining a frequency of the extracted high frequency component, and limiting, when the determined frequency is equal to or greater than a predetermined value, output power from the PFC converter unit to a value lower than the predetermined value (i.e., PFC controller receives detected waveform/signal/current/voltage and/or input from feedback circuit (fig 1-3, 5-6) to determine effect of high frequency noise/interference and  controls duty cycle driving switching circuit to regulate/control the system with respect to high frequency noise). 
 (Claim 2) a rectifier (by rectifier circuit 3 in fig 1-3, 5-6) disposed between and connected to the power supply unit (Vin) and the PFC converter unit (PFC in fig 1-3, 5-6) and rectifying the AC power input (Vin) from the power supply unit. 
 (Claim 3) wherein the PFC converter unit includes: an inductor (L1 in fig 2-3, 5-6) to which rectified power from the rectifier is input; a switching element (switching circuit 41 in fig 2-3, 5-6) connected to the inductor in parallel;  a diode (D1 in fig 2-3, 5-6)connected to the inductor in series;  and a capacitor (Cbus in fig 2-3, 5-6)  connected to the switching element in parallel. 
(Claim 12) wherein the controller (PFC controller in fig 2-3, 5-6) is configured to extract a low frequency component from the AC power input (AC input Vin is inherently a low frequency, household AC power is inherently low frequency, i.e., 50-60 Hz ) to the PFC converter unit, determines a frequency of the extracted low frequency component, and limits an output of the PFC converter unit to a value lower than a predetermined value when the determined frequency is lower than the predetermined value (PFC controller receives detected waveform/signal/ current/voltage and/or input from feedback circuit (fig 1-3, 5-6) to regulate/  controls duty cycle driving switching circuit to regulate/control the system with respect to AC input).

Claims 1-3 and 12 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Davis (US 2013/0049674)
Regarding claim1, the prior art discloses: A system of controlling a charging apparatus for a vehicle (fig 5, 9, 12), the system comprising: 

A power factor correction (PFC) converter unit (PFC 216 in fig 2, 316 in fig 3, 916a in fig 9, 1064/1016 in fig 10) connected to the power supply unit and converting the AC power supplied from the power supply unit into a DC power (see one or more of par 33-34, 37, 44, 61-62) and supplying the converted DC power to a load; and 
A controller (see Controller in fig 2-4, 6, 11-12) extracting a high frequency component from the AC power input (see high frequency AC power/component, high frequency magnetic field/noise (par 33-34, 37-41, 44-45, 62-66, 70-72)) to the PFC converter unit (PFC 216 in fig 2, 316 in fig 3, 916a in fig 9, 1064/1016 in fig 10), determining a frequency of the extracted high frequency component, and limiting, when the determined frequency is equal to or greater than a predetermined value, output power from the PFC converter unit to a value lower than the predetermined value (see sense/align frequency, remove high frequency noise, impedance matching for high frequency,  AC frequency configuration, AC frequency converted for appropriate operation, step down high frequency signal, compatible frequency, configure/select to resonate at desired frequency of AC (par 37, 41, 44, 55, 65, 68, 70, 84)) 
 (Claim 2) a rectifier (215 in fig 2, 315 in fig 3, 915a/b in fig 9, 1015 in fig 10) disposed between and connected to the power supply unit and the PFC converter unit and rectifying the AC power input from the power supply unit. 
 (Claim 3) wherein the PFC converter unit includes: an inductor (inductor in box 316 of fig 3) to which rectified power from the rectifier (315) is input; a switching element (transistor in box 316 of fig 3) connected to the inductor in parallel; a diode (diode in box 316 of fig 3) connected to the inductor in series; and a capacitor (317 in fig 3) connected to the switching element in parallel. 
(Fig. 10 also discloses this claim limitation)
(Claim 12) wherein the controller is configured to extract a low frequency component from the AC power input (50/60 Hz, lower frequency (par 33, 37, 39, 55-56, 60, 63, 65-66, 68, 78, 81)) to the PFC converter unit, determines a frequency of the extracted low frequency component, and limits an output of the PFC converter unit to a value lower than a predetermined value when the determined frequency is lower than the predetermined value (par 33, 37, 39, 55-56, 60, 63, 65-66, 68, 78, 81)

Allowable Subject Matter
Claims 4-11 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-11 and 13-14 would be allowable because the prior art of record does not teach or suggest the limitations in claim 4, claim 5, and claim 13.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/PAUL DINH/            Primary Examiner, Art Unit 2851